ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2018-09-17_ORD_01_NA_00_FR.txt.                              COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                          (UKRAINE c. FÉDÉRATION DE RUSSIE)


                          ORDONNANCE DU 17 SEPTEMBRE 2018




                                    2018
                             INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                          (UKRAINE v. RUSSIAN FEDERATION)


                             ORDER OF 17 SEPTEMBER 2018




3 CIJ1149.indb 1                                              26/02/19 08:59

                                             Mode officiel de citation :
                          Application de la convention internationale pour la répression
                         du financement du terrorisme et de la convention internationale
                          sur l’élimination de toutes les formes de discrimination raciale
                      (Ukraine c. Fédération de Russie), ordonnance du 17 septembre 2018,
                                            C.I.J. Recueil 2018, p. 504




                                                Official citation:
                         Application of the International Convention for the Suppression
                        of the ­Financing of Terrorism and of the International Convention
                             on the Elimination of All Forms of Racial Discrimination
                         (Ukraine v. Russian Federation), Order of 17 September 2018,
                                            I.C.J. Reports 2018, p. 504




                                                                                1149
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157348-0




3 CIJ1149.indb 2                                                                             26/02/19 08:59

                                                  17 SEPTEMBRE 2018

                                                    ORDONNANCE




                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                      (UKRAINE c. FÉDÉRATION DE RUSSIE)




                     APPLICATION OF THE INTERNATIONAL
                      CONVENTION FOR THE SUPPRESSION
                      OF THE FINANCING OF TERRORISM
                   AND OF THE INTERNATIONAL CONVENTION
                     ON THE ELIMINATION OF ALL FORMS
                         OF RACIAL DISCRIMINATION
                      (UKRAINE v. RUSSIAN FEDERATION)




                                                 17 SEPTEMBER 2018

                                                        ORDER




3 CIJ1149.indb 3                                                      26/02/19 08:59

                    504 	




                                   COUR INTERNATIONALE DE JUSTICE


         2018
                                                   ANNÉE 2018
     17 septembre
     Rôle général                                17 septembre 2018
        no 166

                        APPLICATION DE LA CONVENTION
                     INTERNATIONALE POUR LA RÉPRESSION
                       DU FINANCEMENT DU TERRORISME
                    ET DE LA CONVENTION INTERNATIONALE
                   SUR L’ÉLIMINATION DE TOUTES LES FORMES
                          DE DISCRIMINATION RACIALE
                                   (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                                 ORDONNANCE


                        Le président de la Cour internationale de Justice,
                       Vu l’article 48 du Statut de la Cour et l’article 79, paragraphes 1 et 5,
                    de son Règlement,
                       Vu l’ordonnance du 12 mai 2017, par laquelle le président de la Cour a
                    fixé au 12 juin 2018 et au 12 juillet 2019 les dates d’expiration des délais
                    pour le dépôt, respectivement, d’un mémoire de l’Ukraine et d’un contre-
                    mémoire de la Fédération de Russie,
                       Vu le mémoire de l’Ukraine déposé dans le délai ainsi fixé ;

                       Considérant que, le 12 septembre 2018, la Fédération de Russie a sou-
                    levé certaines exceptions préliminaires à la compétence de la Cour et à la
                    recevabilité de la requête ;
                       Considérant qu’en conséquence, en vertu des dispositions du para-
                    graphe 5 de l’article 79 du Règlement, la procédure sur le fond est suspen-
                    due et qu’il échet de fixer un délai dans lequel la Partie adverse pourra
                    présenter un exposé écrit contenant ses observations et conclusions sur les
                    exceptions préliminaires ;

                    4




3 CIJ1149.indb 4                                                                                   26/02/19 08:59

                   505 	   application de la cirft et de la ciedr (ord. 17 IX 18)

                     Compte tenu de l’instruction de procédure V, aux termes de laquelle le
                   délai pour la présentation d’un tel exposé écrit ne devra en général pas
                   excéder quatre mois à compter de la date de présentation d’exceptions
                   préliminaires,
                      Fixe au 14 janvier 2019 la date d’expiration du délai dans lequel
                   l’Ukraine pourra présenter un exposé écrit contenant ses observations et
                   conclusions sur les exceptions préliminaires soulevées par la Fédération
                   de Russie ;
                       Réserve la suite de la procédure.

                      Fait en français et en anglais, le texte français faisant foi, au Palais de
                   la Paix, à La Haye, le dix-sept septembre deux mille dix-huit, en trois
                   exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                   seront transmis respectivement au Gouvernement de l’Ukraine et au
                   Gouvernement de la Fédération de Russie.

                                                                        Le président,
                                                           (Signé) Abdulqawi Ahmed Yusuf.
                                                                          Le greffier,
                                                             (Signé) Philippe Couvreur.




                   5




3 CIJ1149.indb 6                                                                                    26/02/19 08:59

